     Case 3:18-cv-02911-JAH-AHG Document 46 Filed 07/23/20 PageID.594 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    SHANNON RILEY,                                      Case No.: 3:18-cv-2911-JAH-AHG
12                                       Plaintiff,       ORDER DENYING AS MOOT
      v.                                                  PLAINTIFF’S MOTION FOR
13
                                                          TRANSCRIPTS AT GOVERNMENT
14    VIZCARRA,                                           EXPENSE
15                                    Defendant.
                                                          [ECF No. 44]
16
17         Before the Court is Plaintiff Shannon Riley’s (“Plaintiff”) Motion for Transcripts at
18   Government Expense. ECF No. 44. Plaintiff, proceeding pro se and in forma pauperis,
19   filed his Second Amended Complaint pursuant to 42 U.S.C. § 1983 relating to incidents
20   that occurred while incarcerated at Richard J. Donovan Correctional Facility in San Diego,
21   California. ECF No. 24. Defendants moved to dismiss certain claims, and the Court
22   dismissed all claims in Plaintiff’s Second Amended Complaint, except the First and Eighth
23   Amendment claims against Defendant Vizcarra arising from a March 18, 2018 incident.
24   ECF Nos. 28, 32, 37. Plaintiff filed a notice of his appeal to the Ninth Circuit on
25   July 8, 2020, seeking a reversal of the District Court’s order. ECF No. 40.
26         In the instant motion, Plaintiff seeks copies of the district court transcript to submit
27   to the Ninth Circuit with his appeal. ECF No. 44. Plaintiff argues that, without copies of
28   the district court filings, he will be unable to effectively litigate his appeal or respond to

                                                      1
                                                                                3:18-cv-2911-JAH-AHG
     Case 3:18-cv-02911-JAH-AHG Document 46 Filed 07/23/20 PageID.595 Page 2 of 2



 1   Defendants’ appellate briefs. Id. However, on July 23, 2020, the Ninth Circuit dismissed
 2   Plaintiff’s appeal because the order challenged in the appeal is not final or appealable. ECF
 3   No. 45 (citing FED. R. CIV. P. 54(b) and Chacon v. Babcock, 640 F.2d 221, 222 (9th Cir.
 4   1981)). Thus, without a pending appeal, Plaintiff’s motion is DENIED AS MOOT
 5   without prejudice.
 6
           IT IS SO ORDERED.
 7
     Dated: July 23, 2020
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                               3:18-cv-2911-JAH-AHG
